In an action to recover damages for wrongful death and for conscious pain and suffering, it appears that the intestate, while standing on a private street owned by respondent, was struck by a tractor crane negligently operated by a fellow employee. The appeal is from so much of the judgment as dismisses the complaint at the close of the entire ease. Judgment insofar as appealed from unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ. [See post, p. 938.]